

Exhibit 10.50
WASHINGTON REAL ESTATE INVESTMENT TRUST
2014 LONG-TERM INCENTIVE PLAN
(Effective January 1, 2014)


ARTICLE I. INTRODUCTION


1.1    Purpose. The purposes of the Washington Real Estate Investment Trust 2014
Long-Term Incentive Plan (the “Plan”) contained herein are to allow Washington
Real Estate Investment Trust (the “Trust”) to attract and retain talented
executives, to provide incentives to executives to achieve certain performance
targets, and to link executive compensation to shareholder results by rewarding
competitive and superior performance. In furtherance of those purposes, the Plan
is designed to provide long-term incentive compensation to officers of the
Trust, the amount of which is dependent on the degree of attainment of certain
performance goals of the Trust over successive three-year performance periods
commencing each year beginning with the three-year performance period commencing
on January 1, 2014.


1.2    Background. The Plan replaces the Long-Term Incentive Plan that became
effective January 1, 2011 (the “Prior Plan”) with respect to the performance
period beginning January 1, 2011 and ending December 31, 2013. The Prior Plan
shall remain in effect as to all remaining unvested restricted shares granted
under the Prior Plan, which shall vest in accordance with the terms of the Prior
Plan.
  
1.3    Overview. Each award under the Plan is initially expressed as a dollar
amount that is a multiple of the participant’s annual base salary, which
multiple varies depending on the participant’s job position and the degree of
achievement of the performance goals over each three-year performance period
under the Plan. The dollar amount is converted into a number of common shares of
the Trust with equivalent value at the end of the three-year performance period.
The awards are payable 75% in unrestricted (i.e., fully vested) common shares
and 25% in restricted common shares that are subject to a vesting schedule that
normally runs for one year after the completion of the three-year performance
period. Grants under the Plan are made pursuant to and from the common share
reserve established under the Trust’s 2007 Omnibus Long-Term Incentive Plan.


1.4    Effective Date. This Plan is effective as of January 1, 2014 (the
“Effective Date”), and was approved by the Compensation Committee of the Board
of Trustees of the Trust (the “Committee”) and by the Board of Trustees of the
Trust (the “Board”) on April 23, 2014.


ARTICLE II. DEFINITIONS


2.1    “Award” means an award of fully vested Common Shares and Common Shares
subject to vesting under the Plan.


2.2    “Absolute Total Shareholder Return” means annual compounded Total
Shareholder Return for the Performance Period (or if a Change in Control occurs
during the Performance Period, annualized compounded Total Shareholder Return
for the Performance Period).



--------------------------------------------------------------------------------




2.3    “Beginning Share Price” means the average closing price per Common Share
for the twenty (20) trading days beginning on the first trading day of the
Performance Period on the exchange on which Common Shares are traded.


2.4    “Cause” means


(a)    commission by the Participant of a felony or crime of moral turpitude;


(b)    conduct by the Participant in the performance of the Participant’s duties
to the Trust which is illegal, dishonest, fraudulent or disloyal;


(c)    the breach by the Participant of any fiduciary duty the Participant owes
to the Trust; or


(d)    gross neglect of duty which is not cured by the Participant to the
reasonable satisfaction of the Trust within thirty (30) days of the
Participant’s receipt of written notice from the Trust advising the Participant
of said gross neglect


2.5    “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including any event or occurrence
that constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):


(a)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any shares of
beneficial interest in the Trust if, after such acquisition, such Person
beneficially owns (within the meaning of rule 13d-3 promulgated under the
Exchange Act) forty percent (40%) or more of either (1) the then-outstanding
shares of beneficial interest in the Trust (the “Outstanding Trust Shares”) or
(2) the combined voting power of the then-outstanding shares of beneficial
interest the Trust entitled to vote generally in the election of trustees (the
“Outstanding Trust Voting Shares”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control: (A) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Trust or any corporation controlled by the Trust,
or (B) any acquisition by any corporation or other entity pursuant to a
transaction which complies with clauses (1) and (2) of subsection (c) of this
Section; or


(b)    such time as the Continuing Trustees (as defined below) do not constitute
a majority of the Board (or, if applicable, the board of directors or trustees
of a successor corporation or other entity to the Trust), where the term
“Continuing Trustee” means at any date a member of the Board (1) who was a
member of the Board on the date hereof or (2) who was nominated or elected
subsequent to the date hereof with the approval of other Board members who
themselves constitute Continuing Trustees at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (2)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
trustees or other actual

2

--------------------------------------------------------------------------------




or threatened solicitation of proxies or consents, by or on behalf of a person
other than the Board; or


(c)    the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Trust or a sale or
other disposition of all or substantially all of the assets of the Trust in one
or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (1) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Trust Shares and Outstanding Trust
Voting Shares immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the then-outstanding shares of
beneficial interest or stock, as the case may be, and the combined voting power
of the then-outstanding shares or stock, as the case may be, entitled to vote
generally in the election of trustees, or directors, as the case may be,
respectively, of the resulting or acquiring corporation or other entity in such
Business Combination (which shall include, without limitation, a corporation or
other entity which as a result of such transaction owns the Trust or
substantially all of the Trust’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring corporation or other entity referred
to herein as the “Acquiring Entity”) in substantially the same proportions as
their ownership, immediately prior to such Business Combination, of the
Outstanding Trust Shares and Outstanding Trust Voting Shares, respectively; and
(2) no Person (excluding the Acquiring Entity or any employee benefit plan (or
related trust) maintained or sponsored by the Trust or by the Acquiring Entity)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of beneficial interest or stock, as the case may be, of the Acquiring
Entity, or of the combined voting power of the then-outstanding shares of such
corporation or other entity entitled to vote generally in the election of
trustees or directors, as the case may be; or


(d)    a liquidation or dissolution of the Trust.


Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred unless the event also constitutes a “change in the ownership or
effective control of the corporation or in the ownership of a substantial
portion of the assets of the corporation” within the meaning of Section
409A(a)(2)(v) of the Internal Revenue Code.


2.6    “Common Shares” means common shares of the Trust.
2.7    “Disability” means any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, as a result of
which the Participant is receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Trust. The determination of whether the Participant’s physical
or mental impairment satisfies the conditions set forth in this Section shall be
made under a disability insurance program covering employees of the Trust;
provided, however, that if the Participant is determined to be totally disabled
by the Social Security Administration, his physical or mental impairment shall
be deemed to satisfy the conditions of this Section.

3

--------------------------------------------------------------------------------




2.8    “Ending Share Price” means the average closing price per Common Share for
the twenty (20) trading days beginning on the first trading day after the end of
the Performance Period on the exchange on which Common Shares are traded (unless
a Change in Control occurs during the Performance Period, in which case the term
means the value per Common Share determined as of the date of the Change in
Control, such value to be determined by the Committee in its reasonable
discretion based on the actual or implied price per share paid in the Change in
Control transaction).
2.9    “Good Reason” means the occurrence of an event listed in Subsection (a),
(b) or (c) below:
(a)    the Trust materially diminishes the Participant’s job responsibilities
such that the Participant would no longer have responsibilities substantially
equivalent to those of other officers holding an equivalent job position to that
held by the Participant before the diminution at companies with similar revenues
and market capitalization;


(b)    the Trust reduces the Participant’s annual base salary (except for a
reduction that is a uniform percentage of annual base salary for each officer of
the Trust and does not exceed ten percent (10%) of annual base salary) or annual
bonus opportunity at high, target or threshold performance as a percentage of
annual base salary; or


(c)    the Trust requires the Participant to relocate the Participant’s primary
place of employment to a new location that is more than fifty (50) miles from
its current location (determined using the most direct driving route), without
the Participant’s consent;


provided however, as to each event in Subsection (a), (b) or (c),
(i)    the Participant gives written notice to the Trust within thirty (30) days
following the event or receipt of notice of the event of his objection to the
event;
(ii)    the Trust fails to remedy the event within thirty (30) days following
the Participant’s written notice; and
(iii)    the Participant terminates his employment within thirty (30) days
following the Trust’s failure to remedy the event.
2.10    “Participant” means a person who participates in the Plan pursuant to
Section 3.1.
2.11    “Performance Period” means each three-year performance period commencing
on January 1 of a particular year and ending on December 31 of the third year
(or, if earlier, the date of a Change in Control). The first Performance Period
shall run from January 1, 2014 and end on December 31, 2016; the second
Performance Period shall run from January 1, 2015 and end on December 31, 2017;
etc.
2.12    “Relative Total Shareholder Return” means Total Shareholder Return
ranked on a percentile basis relative to the total shareholder return of
companies comprising the peer group of companies for the Performance Period
using the same methodology used for calculating Total Shareholder Return. For
this purpose, the peer group of companies shall be the group of fifteen

4

--------------------------------------------------------------------------------




(15) companies selected by the Committee in 2014 and disclosed in the Trust’s
Form 8-K filed with the Securities and Exchange Commission on April 29, 2014,
and if the Committee decides that any company shall cease to be a peer during
the Performance Period, it shall be deleted from the peer group, but no new
companies shall be added to the peer group during the Performance Period.
2.13    “Retire” means a Participant resigns upon or after reaching (a) age 55
and being employed by the Trust for at least twenty (20) years or (b) age 65.
2.14    “Total Shareholder Return” means (a) the sum of the total change in the
Ending Share Price as compared to the Beginning Share Price, plus any dividends
paid to a shareholder of record with respect to one Common Share during the
Performance Period, expressed as a percentage of (b) the Beginning Share Price.
ARTICLE III. ELIGIBILITY AND ADMINISTRATION


3.1    Eligibility. Officers of the Trust at the level of President and Chief
Executive Officer, Executive Vice President and Senior Vice President who are
employees of the Trust as of the first day of the applicable Performance Period
shall be the initial Participants. The Committee may designate additional
employees as Participants during the Performance Period. If the Committee adds
Participants after the first day of the Performance Period, the Participant’s
Award opportunity will be as established by the Committee by written notice to
the Participant in lieu of the level specified in Section 4.1. Unless otherwise
specified by the Committee, the Award for any Participant who is not a
Participant on the first day of the Performance Period shall be prorated in the
proportion that the number of days the Participant is employed by the Trust
during the Performance Period bears to the number of days in the Performance
Period. Once a person becomes a Participant in the Plan, the Participant shall
remain a Participant until any Award payable hereunder has been paid and is
vested or forfeited.
 
3.2    Administration. The Plan shall be administered by the Committee, which
shall have discretionary authority to interpret and make all determinations
relating to the Plan. Any interpretation or determination by the Committee shall
be binding on all parties.


ARTICLE IV. AWARDS


4.1    Award Opportunity. Each Participant’s total Award under the Plan shall
initially be stated as a percentage of the Participant’s annual base salary
determined as of the beginning of the applicable Performance Period, which
percentage shall depend upon the Participant’s position and the degree of
achievement of threshold, target, and high performance goals for the Performance
Period as set forth in the table below:

5

--------------------------------------------------------------------------------




 
Threshold
Target
High
 
President and Chief
 
 
 
 
Executive Officer
80%
150%
270%
 
 
 
 
 
 
Executive Vice
 
 
 
 
President
50%
95%
170%
 
 
 
 
 
 
Senior Vice
 
 
 
 
President
40%
80%
140%
 



4.2    Performance Goals. The performance goals under the Plan are, and are
weighted, as follows:


(a)    Absolute Total Shareholder Return (50%); and


(b)    Relative Total Shareholder Return (50%).


The Absolute Total Shareholder Return performance levels shall be as follows:


Threshold: 6%
Target: 8%
High: 10%


If Absolute Total Shareholder Return falls between 6% and 8% or between 8% and
10%, Absolute Total Shareholder Return shall be rounded to the closest
percentage in increments of 0.5% (e.g., 8.3% shall be rounded to 8.5%) and the
portion of the Award that is dependent upon Absolute Total Shareholder Return
shall be determined by linear interpolation.


The Relative Total Shareholder Return performance levels shall be as follows:


Threshold: 33rd percentile
Target : 51st percentile
High: 76th percentile or above


If Relative Total Shareholder Return falls between the 33rd percentile and the
51st percentile or between the 51st percentile and the 76th percentile, the
portion of the Award that is dependent upon Relative Total Shareholder Return
shall be determined by linear interpolation.


If the degree of achievement of either performance goal falls below threshold,
the portion of the Award that is dependent on that performance goal shall not be
paid.


4.3    Eligibility for, Timing and Form of Payment of Award. Except as provided
in Sections 4.5 and 4.6, the Participant must be employed by the Trust on the
last day of the Performance Period to receive an Award, and the Award shall be
issued as follows:



6

--------------------------------------------------------------------------------




(a)    after the end of the Performance Period, the dollar amount earned
pursuant to Sections 4.1 and 4.2 shall be determined for each Participant;


(b)    the dollar amount for each Participant determined in subsection (a) shall
be converted into a number of Common Shares by dividing the dollar amount by the
closing price per share of Common Share on the January 1 following the end of
the Performance Period (or if such January 1 is not a trading day, the first
trading day following such January 1 on the exchange on which Common Shares are
traded); and


(c)    in the year following the Performance Period by no later than the
fifteenth day of the third month following the end of the Performance Period,
seventy-five percent (75%) of the number of Common Shares for each Participant
determined in subsection (b) shall be issued in unrestricted (i.e., fully
vested) Common Shares and twenty-five percent (25%) of the number of Common
Shares for each Participant determined in subsection (b) shall be issued in
Common Shares subject to vesting as described in Section 4.4. All such Common
Shares shall be awarded under and in accordance with the Trust’s 2007 Omnibus
Long Term Incentive Plan.


4.4    Common Shares subject to Vesting. The Common Shares that are subject to
vesting as described in Section 4.3(c) (i.e., twenty-five (25%) percent of the
aggregate number of Common Shares in Section 4.3) shall vest only (a) if the
Participant remains employed by the Trust until the one-year anniversary of the
end of the applicable Performance Period, (b) if during the period from the last
day of the Performance Period through the one-year anniversary of the end of
such Performance Period, the Participant’s employment is terminated by the Trust
without Cause, or the Participant resigns for Good Reason, Retires, dies or
becomes subject to a Disability while employed by the Trust, or a Change in
Control occurs while the Participant is employed by the Trust, or (c) if, and to
the extent provided by, Section 4.5 or 4.6.


4.5    Qualifying Termination during the Performance Period. If during the
Performance Period, the Participant’s employment is terminated by the Trust
without Cause, or the Participant resigns with Good Reason, Retires, dies or
becomes subject to a Disability while employed by the Trust, the Participant
shall receive an Award calculated based on actual levels of achievement of
prorated performance goals as of the date of such event with respect to the
portion of the Award that is dependent on the degree of achievement of the
Absolute Total Shareholder Return and the portion of the Award that is dependent
on the degree of achievement of the Relative Total Shareholder Return
performance goals, and for purposes of determining Absolute Total Shareholder
Return, Relative Total Shareholder Return, Total Shareholder Return, and Ending
Share Price, treating the day of such event as if it were the last day of the
Performance Period. In either case, the Award shall be prorated in the
proportion that the number of days elapsed from the beginning of the Performance
Period through the date the Participant ceases to be an employee of the Trust
bears to the total number of days in the Performance Period. In such event, the
number of Common Shares shall be calculated based on the closing price per
Common Share on the trading date coinciding with (or if that is not a trading
day, next following) such event in lieu of the price described in Section
4.3(b), all of the Participant’s Common Shares shall be fully vested, and the
Common Shares shall be issued to the Participant within thirty (30) days after
such event; provided, however, if a Participant is a “specified employee”
(within the meaning of Section 409A of the Internal Revenue Code), the

7

--------------------------------------------------------------------------------




issuance shall occur six (6) months after the Participant’s termination of
employment (or if earlier and if permitted under Section 409A, the date
specified in Section 4.3(c)), except if the Participant dies in which case the
issuance shall occur within thirty (30) days after the Participant’s death.


4.6    Change in Control during the Performance Period. If a Change in Control
occurs while the Participant is employed by the Trust during the Performance
Period, the Participant shall receive an Award calculated and determined in all
respects in a similar manner as described in Section 4.5, substituting for this
purpose the date of the Change in Control for the date of termination of
employment; provided, however, that the Award shall not be prorated as provided
in the second sentence of Section 4.5 based on the period of employment during
the Performance Period through the date of the Change in Control. In such event,
the Common Shares issued to the Participant with respect to such Performance
Period shall be fully vested and the number of Common Shares shall be calculated
based on the closing price per Common Share on the exchange on which Common
Shares are traded on the trading day coinciding with (or if that is not a
trading day, immediately preceding) the date of the Change in Control, or if
Common Shares are no longer traded on an exchange as of such date, based on the
value determined by the Committee in its reasonable discretion based on the
actual or implied price paid in the Change in Control transaction. The Award
shall be issued on the date of the Change in Control.


4.7    Forfeiture. Except as otherwise provided in this Article, any Award that
is not vested as of the earlier of termination of employment or the one-year
anniversary of the end of the applicable Performance Period shall be forfeited.


ARTICLE V. MISCELLANEOUS


5.1    Dividends on Unvested Shares. Dividends declared with respect to unvested
Common Shares shall be paid currently.


5.2    Tax Withholding. In order to satisfy applicable tax withholding, the
Award shall be reduced by that whole number of vested Common Shares which have a
value equal to the minimum amount of the required tax obligations imposed on the
Trust, and to the extent any remainder of the required tax withholding remains
unsatisfied because no fraction of a Common Share is reduced, the Trust shall
deduct the remainder from other cash payable to the Participant or if no cash is
payable to the Participant, the Trust may require the Participant to remit the
remainder.


5.3    Restrictions on Transfer. Except for the transfer by bequest or
inheritance, the Participant shall not have the right to make or permit to exist
any transfer or hypothecation, whether outright or as security, with or without
consideration, voluntary or involuntary, of all or any part of any right, title
or interest in or to an Award until such date as, and only to the extent that,
vested shares have been issued. Any such disposition not made in accordance with
this Plan shall be deemed null and void. Any permitted transferee under this
Section shall be bound by the terms of this Plan.


5.4    Change in Capitalization. The number and kind of shares issuable under
this Plan shall be subject to adjustment pursuant to the provisions of the
Trust’s 2007 Omnibus Long-Term Incentive Plan.

8

--------------------------------------------------------------------------------






5.5    Successors. This Plan shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.


5.6    Notice. Except as otherwise specified herein, all notices and other
communications under this Plan shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


5.7    Severability. In the event that any one or more of the provisions or
portion thereof contained in this Plan shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Plan, and this Plan shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


5.8    No Right to Continued Retention. Neither the establishment of the Plan
nor the Award hereunder shall be construed as giving any Participant the right
to continued service with the Trust.


5.9    Interpretation and IRC Section 409A. Section headings used herein are for
convenience of reference only and shall not be considered in construing this
Plan. Sections 1.1 through 1.3 are intended to introduce and summarize the Plan
only and shall not apply for purposes of determining a Participant’s rights
under the Plan. Termination of employment under the Plan shall be considered to
have occurred for purposes of Sections 4.4 and 4.5 only if the Participant has a
termination of employment that constitutes a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code. The Plan is intended
to comply with Section 409A, and the Plan shall be interpreted in manner
consistent with such intent.


5.10    Amendment and Termination of the Plan. The Committee reserves the right
to amend or terminate the Plan at any time, provided that no amendment shall
deprive a Participant of any Award that is earned up to the date of the
amendment or termination or result in the acceleration of any award payable
under the Plan if such acceleration would result in any Participants incurring a
tax under Section 409A of the Internal Revenue Code.


5.11    Governing Laws. The laws of the State of Maryland shall govern the Plan,
to the extent not preempted by federal law, without reference to the principles
of conflict of laws; provided, however, no Common Shares shall be issued except,
in the reasonable judgment of the Committee, in compliance with exemptions under
applicable securities laws.


5.12    Transition Arrangements. As a result of the change to a “rolling”
structure contemplated by the Plan in comparison to the operation of the Prior
Plan, the Plan shall also have the following transition program in order to
ensure that Participants maintain an appropriate level of overall long-term
compensation during the “phasing in” period for the Plan. The transition program
will be as follows:



9

--------------------------------------------------------------------------------




(a)    Notwithstanding anything to the contrary contained herein, there shall be
an additional one-time transition Award (in the amounts with respect to each
Participant as described in Section 4.1 and with the performance goals as
described in Section 4.2) commencing in 2014 (the “One-time Transition Award”).
The One-time Transition Award will be divided into two separate tranches, each
having different performance periods and vesting schedules, as follows: (i)
33.34% of the One-time Transition Award will have a performance period of one
year (rather than the normal three years set forth under the Plan) commencing on
January 1, 2014 and will vest 50% if the Participant remains employed by the
Trust until the one-year anniversary of the end of such one-year performance
period and 50% if the Participant remains employed by the Trust until the
two-year anniversary of the end of such one-year performance period, and (ii)
66.66% of the One-time Transition Award will have a performance period of two
years (rather than the normal three years set forth under the Plan) commencing
on January 1, 2014 and will vest 65% if the Participant remains employed by the
Trust until the end of such two-year performance period and 35% if the
Participant remains employed by the Trust until the one-year anniversary of the
end of such two-year performance period. For purposes of this Subsection, all
definitions that employ the term “Performance Period” (such as the definitions
of “Ending Share Price” and “Total Shareholder Return”) shall be deemed instead
to employ the applicable performance period described in this Subsection.


(b)     Notwithstanding the provisions of Subsection (a), the One-Time
Transition Award described therein shall remain subject to the provisions of
Sections 4.4(b)(to the extent it provides for earlier vesting than Subsection
(a) or (b)), 4.5 and 4.6 (but Sections 4.3(c) and 4.4(a) shall not apply to such
One-Time Transition Award).


 
WASHINGTON REAL ESTATE INVESTMENT TRUST
 
 
 
 
 
 
By:
 
/s/ Laura M. Franklin
 
 
 
 
 
 
 
Title:
Executive Vice President - Accounting and Administration
 
 
 
 
 




10